— In a habeas corpus proceeding petitioner appeals from a judgment of the Supreme Court, Westchester County, entered August 30, 1978, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. Petitioner waived a preliminary hearing on parole revocation charges on April 24, 1978. On July 17, 1978 (one day prior to the scheduled final revocation hearing) he signed a form indicating that he wished to be represented by an attorney at the hearing and consenting to a postponement "until such time that I can arrange for an attorney”. Petitioner obtained a writ of habeas corpus on July 26, 1978 alleging that the final hearing had not yet been held and that his right to a speedy hearing had been violated. Special Term properly dismissed the proceeding. The record indicates that the final parole revocation hearing was originally scheduled within the 90-day period provided by statute (see Executive Law, § 259-i, subd 3, par [f], cl [i]). Since the hearing was adjourned at petitioner’s request there was no violation of his right to a speedy hearing. Hopkins, J. P., Damiani, Titone and Margett, JJ., concur.